Citation Nr: 1502628	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-13 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES


1.  Entitlement to service connection for a chronic psychiatric disorder to include posttraumatic stress disorder (PTSD), bipolar disorder, alcohol abuse, personality disorder, and depression. 

2.  Entitlement to service connection for arthritis.

3.  Entitlement to service connection for a bilateral shoulder condition.

4.  Entitlement to service connection for spinal stenosis at the L3-4 and L4-5 levels.

5.  Entitlement to service connection for a right knee condition.

6.  Entitlement to service connection for left knee degenerative joint disease (DJD).

7.  Entitlement to service connection for bilateral pes planus.

8.  Entitlement to service connection for bilateral hearing loss.

9.  Entitlement to service connection for a respiratory condition claimed as chronic obstructive pulmonary disease (COPD).

10.  Entitlement to service connection for a skin condition.

11.  Entitlement to service connection for diabetes mellitus Type II.

12.  Entitlement to service connection for bilateral carpal tunnel syndrome claimed as bilateral wrist disability.

13.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran had active service from November 1970 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2011 and October 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In regard to the claim for service connection for PTSD, a claim for a specific psychiatric disability encompasses a claim in general for any psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of the above, the Board has characterized the matter as reflected on the title page.

A video conference was held before the undersigned Acting Veterans Law Judge (AVLJ) in June 2014.  After this hearing, the Veteran was given 60 additional days to submit other supporting evidence, but he did not.  A transcript of the hearing is of record.

The issues of entitlement to service connection for a chronic psychiatric disorder and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In January 2014, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for entitlement to service connection for arthritis, a bilateral shoulder condition, spinal stenosis at the L3-4 and L4-5 levels, a right knee condition, left knee DJD, bilateral pes planus, bilateral hearing loss, a respiratory condition, a skin condition, diabetes mellitus Type II, and a bilateral wrist disability. 



CONCLUSION OF LAW

The criteria for withdrawal of appeals by the Veteran for entitlement to service connection for arthritis, a bilateral shoulder condition, spinal stenosis at the L3-4 and L4-5 levels, a right knee condition, left knee DJD, bilateral pes planus, bilateral hearing loss, a respiratory condition, a skin condition, diabetes mellitus Type II, and a bilateral wrist disability have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  The RO in September 2011 in pertinent part, denied entitlement to service connection for arthritis, a bilateral shoulder condition, spinal stenosis at the L3-4 and L4-5 levels, a right knee condition, left knee DJD, bilateral pes planus, bilateral hearing loss, a respiratory condition, a skin condition, diabetes mellitus Type II, and a bilateral wrist disability.  The Veteran was notified of this action by the RO later that month.  The RO received a notice of disagreement (NOD) in October 2011 and a statement of the case (SOC) in April 2012.  A timely VA Form 9, substantive appeal, was received in May 2012.  However, in a statement received in January 2014, the Veteran submitted a statement requesting withdrawal of his appeals. 

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the Veteran or by his or his authorized representative (a representative may not withdraw a Substantive Appeal filed by the Appellant personally without the express written consent of the Appellant).  38 C.F.R. § 20.204(c).  The Veteran has withdrawn his appeal regarding entitlement to service connection for arthritis, a bilateral shoulder condition, spinal stenosis at the L3-4 and L4-5 levels, a right knee condition, left knee DJD, bilateral pes planus, bilateral hearing loss, a respiratory condition, a skin condition, diabetes mellitus Type II, and a bilateral wrist disability and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these appeals and they are dismissed without prejudice. 


ORDER

The appeals regarding service connection for arthritis, a bilateral shoulder condition, spinal stenosis at the L3-4 and L4-5 levels, a right knee condition, left knee DJD, bilateral pes planus, bilateral hearing loss, a respiratory condition, a skin condition, diabetes mellitus Type II, and a bilateral wrist disability are dismissed. 


REMAND

The Veteran claims that he has a psychiatric disorder as a result of military service to include secondary to his service-connected cardiac disorder.  Because, the Veteran has received several psychiatric diagnoses namely, of depression disorder bipolar disorder, personality disorder, as well as polysubstance abuse, comment is needed on the etiology of these diagnoses, but especially in terms of their possible relationship with the Veteran's military service.  

The claim for service connection for a psychiatric back disability is " inextricably intertwined " with the claim for a TDIU, so consideration of the TDIU claim must be temporarily deferred pending completion of this additional development.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination by a psychologist or a psychiatrist.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated tests and studies are to be conducted. 

After conducting an examination of the Veteran and performing any clinically indicated diagnostic testing, the examiner should provide an opinion as to the diagnosis of any acquired psychiatric disorders found to be present, i.e., PTSD, depression, bipolar disorder, etc.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  

If the Veteran meets the DSM-IV criteria for PTSD, the examiner must determine whether the Veteran' PTSD can be related to the stressor(s) reported by the Veteran. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Then readjudicate these claims in light of the additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him a supplemental statement of the case (SSOC) and give him an opportunity to submit additional evidence and/or argument in response before returning these claims to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
Kelli Kordich
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


